UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 22, 2008 GS FINANCIAL CORP. (Exact name of registrant as specified in its charter) Louisiana 000-22269 72-1341014 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 3798 Veterans Boulevard, Metairie, Louisiana 70002 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (504) 457-6220 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (a)Not applicable. (b)On August 22, 2008, J. Andrew Bower, who serves as Senior Vice President and Chief Financial Officer of GS Financial Corp. (the “Company”) and Guaranty Savings Bank, the Company’s wholly owned subsidiary (the “Bank”), resigned, effective September 4, 2008. Stephen F. Theriot, who serves as the Vice President and Chief Operating Officer of the Bank, has assumed the additional duties of principal financial officer of the Company and the Bank. (c)Effective September 4, 2008, Stephen F. Theriot, the Vice President and Chief Operating Officer of the Bank, will assume the additional duties of principal financial officer of the Company and the Bank.Mr. Theriot is expected to serve as the principal financial officer until the Company identifies and hires a new Chief Financial Officer.The Company and the Bank recently commenced a search for this position. Mr. Theriot, age 35, joined theBank in February, 2007, as Vice President and Chief Operating Officer.Previously, Mr. Theriot served as Controller ofMutual Savings and Loan Association, in Metairie, Louisiana, for eight years. There are no family relationships between any director or executive officer of the Company and Mr.
